Citation Nr: 1529413	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a right hip disability, on the basis of limitation of extension of the thigh.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disability, on the basis of limitation of flexion of the thigh.

3.  Entitlement to an initial compensable disability rating for a right hip disability, on the basis of other impairment of the thigh/

4.  Entitlement to an initial compensable disability rating for a left hip disability, on the basis of limitation of extension of the thigh.

5.  Entitlement to an initial disability rating in excess of 10 percent prior to November 26, 2012, and a compensable rating thereafter, for a left hip disability, on the basis of limitation of flexion of the thigh.

6.  Entitlement to an initial disability rating in excess of 10 percent for a left hip disability, on the basis of other impairment of the thigh.

7.  Entitlement to an initial compensable disability rating for right lower leg exertional compartment syndrome.

8.  Entitlement to an initial compensable disability rating for left lower leg exertional compartment syndrome.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to April 2006 and from July 2010 to August 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012, January 2013, May 2013, and December 2013 rating decisions rendered for the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, service connection for widespread muscle and joint pain to include fibromyalgia as due to an undiagnosed illness, and increased ratings for bilateral knee disabilities have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  Right and Left Hip Disabilities

The Veteran has expressed concern and confusion regarding how his service-connected bilateral hip disabilities have been characterized and rated throughout the period of appeal.  To address the Veteran's concerns, the Board will outline the basis for the assignment of disability ratings and the procedural history of his claim.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Concerning the hips, disability ratings are available under multiple Diagnostic Codes.  Diagnostic Code 5251 provides a rating based on limitation of extension of the thigh.  Diagnostic Code 5252 provides a rating based on limitation of flexion of the thigh.  Diagnostic Code 5253 provides a rating based on other impairment of the thigh.  The RO has employed all three of these separate Diagnostic Codes to evaluate the Veteran's bilateral hip disabilities throughout the course of the appeal.  

In the original February 2012 RO decision which granted service connection for bilateral hip disabilities, the RO applied two Diagnostic Codes.  A noncompensable rating was granted for each hip under Diagnostic Code 5251 for limitation of extension of the thigh, and separate 10 percent ratings were granted for each hip under Diagnostic Code 5252 for limitation of flexion of the thigh.  These disability ratings were effective August 30, 2011-the day following the Veteran's release from active duty.

Then, in November 2012, the Veteran requested increased evaluations for his service-connected bilateral hip disabilities.  In the subsequent January 2013 RO decision, the RO continued the noncompensable ratings for each hip under Diagnostic Code 5251 for limitation of extension of the thigh, and separate 10 percent ratings for each hip under Diagnostic Code 5252 for limitation of flexion of the thigh.  However, at this time, the RO also added noncompensable ratings for each hip under Diagnostic Code 5253, for other impairment of the thigh.  These new noncompensable ratings awarded under Diagnostic Code 5253 were effective November 26, 2012-the date the Veteran requested increased evaluations for his service-connected bilateral hip disabilities.

In April 2013, the Veteran again requested increased evaluations for his service-connected bilateral hip disabilities.  In the subsequent May 2013 RO decision, the RO continued the already established ratings under Diagnostic Codes 5251, 5252, and 5253 for the right hip.  The RO also continued the noncompensable rating under Diagnostic Code 5251 for the left hip.  However, the initial 10 percent rating previously granted for the left hip under Diagnostic Code 5252 for limitation of flexion of the thigh was reduced to a noncompensable rating, effective November 26, 2012.  The initial noncompensable rating previously granted for the left hip under Diagnostic Code 5253, for other impairment of the thigh, was increased to a 10 percent rating, also effective November 26, 2012.  The Veteran submitted a timely notice of disagreement and perfected an appeal.

In his statements, the Veteran has apparently thought that VA thought that his hips were improving.  He has adamantly stated that his hips have not improved.  The Board believes the Veteran.  Although the ratings awarded under the three separate Diagnostic Codes for the hips have shifted throughout the appeal, the Board emphasizes to the Veteran the total combined rating for the hips have not changed throughout the appeal.1

That said, in his February 2015 Board hearing, the Veteran and his accredited representative specifically argued that the Veteran's bilateral hip disabilities had increased in severity since his last VA examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his bilateral hip disabilities.

II.  Right and Left Lower Leg Exertional Compartment Syndrome

The Veteran seeks initial compensable evaluations for his bilateral lower leg exertional compartment syndrome. 

In the original February 2012 RO decision which granted service connection for bilateral lower leg exertional compartment syndrome, the RO assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5299-5262, for impairment of the tibia and fibula.  The hyphenated DC indicates that the Veteran has a disability rated by analogy.  Pursuant to Diagnostic Code 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014). 

Exertional compartment syndrome is "a condition in which increased tissue pressure in a confined anatomical space causes decreased blood flow leading to ischemia and dysfunction of the contained myoneural elements, marked by pain, muscle weakness, sensory loss, and palpable tenseness in the involved compartment.  Ischemia can lead to necrosis resulting in permanent impairment of function."  Dorland's Illustrated Medical Dictionary 1814 (30th ed. 2003).

As noted above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts, supra.  However, the Board questions the use of Diagnostic Code 5262, which is essentially an orthopedic Diagnostic Code, to evaluate what appears to be a muscle/sensory disability.2  The VA examinations of record have been orthopedic examinations, and as such, have not fully contemplated the Veteran's symptoms.  As such, a more comprehensive VA examination of the his bilateral lower leg exertional compartment syndrome pathology is indicated

Accordingly, the case is REMANDED for the following action:


1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected bilateral hip disabilities.  The entire Virtual VA and VBMS file must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the bilateral hips:

a.  The examiner should specifically state extension and flexion range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should indicate if there is any limitation of abduction, adduction, or rotation of either leg;

c.  The examiner should comment on whether either hip disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected bilateral hips (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms); and

d.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral lower leg exertional compartment syndrome.  The entire Virtual VA and VBMS file must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints , and the nature and extent of his disability including identifying any muscle and peripheral nerve symptoms specifically associated with the Veteran's bilateral lower leg exertional compartment syndrome.  A complete rationale for any opinions expressed must be provided. All impairment and functional limitations caused by this pathology should be specifically set out and differentiated from any other pathology of the lower extremities, to the extent possible.

4.  Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






1 The Board has considered whether the shifting of the 10 percent disability rating for the left hip from Diagnostic Code 5252 to 5253 by means of the May 2013 RO decision constitutes a rating reduction subject to the special provisions of 38 C.F.R. § 3.105(e).  It does not, as the shift did not affect the combined disability rating or level of compensation paid to the Veteran.  See VAOPGCPREC 71-91 (November 7, 1991).  In this case, the shift in Diagnostic Code was made to more accurately determine the Veteran's entitled benefits.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Significantly, the rating had not been in effect for 20 years (pursuant to 38 C.F.R. § 3.951), so the shifting of the Diagnostic Code did not constitute a reduction.  Murray v. Shinseki, 24 Vet. App. 420 (2007).
2 Apparently the Decision Review Officer agrees, as in a December 2013 Decision Review Officer decision, the Diagnostic Code was changed to 8599-8522, for paralysis of the musculocutaneous nerve.  The noncompensable disability ratings remained unchanged.
---------------

------------------------------------------------------------

---------------

------------------------------------------------------------


